Citation Nr: 0209024	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hip 
disorder to include traumatic arthritis and the residuals of 
a total left hip replacement.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1959 to October 
1959.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in May 2000 to 
afford the veteran an opportunity to appear for a personal 
hearing.  

The veteran subsequently failed to report to hearings before 
Hearing Officers at the RO scheduled for August 2000 and 
October 2001.  



FINDINGS OF FACT

1.  In a November 1992 decision, the Board determined that 
new and material evidence had not been presented to reopen 
the veteran's claim of service connection for a left hip 
disorder to include traumatic arthritis and the residuals of 
a total left hip replacement; the veteran did not enter a 
timely appeal from that decision.  

2.  New evidence has been presented since the Board's 
November 1992 decision which bears directly and substantially 
on the veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
November 1992 Board decision to reopen the claim of service 
connection for a left hip disorder to include traumatic 
arthritis and the residuals of a total left hip replacement.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
the appellant's appeal but after the RO's most recent 
consideration of the veteran's claims to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 
5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's applications to 
reopen, which were received long before that date.  The Board 
will consider this claim under that version of 38 C.F.R. 
§ 3.156 which is set forth hereinbelow.  

Historically, the veteran filed his original claim of service 
connection for a left hip disorder shortly after his 
discharge from service in October 1959.  In a February 1960 
rating decision, the RO denied the veteran's claim of service 
connection on the basis that the veteran's left hip 
disability had existed prior to service and was not 
aggravated thereby.  The veteran timely appealed that 
determination.  

In an April 1960 decision, the Board also determined that the 
veteran had injured his left hip prior to service and that it 
was not aggravated by service, thus denying the veteran's 
claim of service connection.  

Since the April 1960 Board decision, the veteran has 
attempted to reopen his claim of service connection for a 
left hip disorder to include traumatic arthritis and, more 
recently, to include residuals of a total left hip 
replacement, on numerous occasions.  

The Board found that new and material evidence had not been 
presented sufficient to reopen the claim of service 
connection in decisions dated in December 1963, May 1969, 
December 1977, August 1980, August 1984, July 1990 
(Reconsideration) and November 1992.  

The most recent decision of the Board in November 1992 
declining to reopen the claim of service connection for a 
left hip disorder was not appealed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2001).  

In March 1998, the veteran once again applied to reopen the 
claim of service connection for a left hip disorder.  The RO 
denied the veteran's claim in a May 1998 rating decision, and 
the veteran timely appealed from that determination.  

In support of his claim to reopen, the veteran submitted a 
July 1998 letter from a VA doctor indicating that, based on 
the information provided, the veteran's left hip might have 
suffered an aggravation causing increased medical problems 
while in service.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the November 
1992 decision of the Board.  

As noted hereinabove, in this case, the evidence added to the 
record since the most recent decision of the Board consists 
of a VA doctor's opinion that the veteran's pre-existing left 
hip disability might have been aggravated by service.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the November 1992 Board 
decision.  Furthermore, the evidence is material as to 
question of service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left hip disorder to 
include traumatic arthritis and the residuals of a total left 
hip replacement, the appeal to this extent is allowed, 
subject to further development as discussed hereinbelow.  




REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the veteran's claim of service 
connection for a left hip disability to include traumatic 
arthritis and the residuals of a total left hip replacement, 
further action is warranted in order to ensure that all 
appropriate notification or development action is undertaken 
as required by the VCAA.  

It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran in this regard should be afforded an opportunity 
to report for a VA examination to determine the current 
nature and likely etiology of the claimed left hip 
disability.  The examiner must provide an opinion as to the 
likelihood that the veteran's pre-existing left hip 
disability underwent an aggravation in service beyond the 
natural progression.  All pertinent treatment records also 
should be obtained.  

The veteran should be provided with the language of 38 C.F.R. 
§ 3.655 (2001) noting the consequences of his failure to 
report to the examination.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed left hip disability to include 
traumatic arthritis and the residuals of 
a total left hip replacement, not 
previously identified, since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The veteran should also be afforded a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
left hip disability to include traumatic 
arthritis and the residuals of a total 
left hip replacement.  The claims folder 
should be made available to the examiner 
for review in connection with the 
evaluation.  It is requested that the 
examiner obtain a detailed medical 
history from the veteran.  All indicated 
testing should be performed.  Based on 
his/her review to the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
left hip disability due to disease or 
injury that was incurred in or aggravated 
by service.  If a left hip disability is 
found to have existed prior to service, 
then the examiner should opine as to 
whether it underwent an increase in 
severity beyond natural progress during 
service.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



